Exhibit 10-a-1

 

ROCKWELL COLLINS, INC.

 

2001 LONG-TERM INCENTIVES PLAN

 

AS AMENDED SEPTEMBER 8, 2005

 

Section 1: Purpose

 

The purpose of the Plan is to promote the interests of the Corporation (as
defined in Section 2) and its shareowners by providing incentive compensation
opportunities to assist in (i) attracting, motivating and retaining Employees
(as defined in Section 2) and (ii) aligning the interests of Employees
participating in the Plan with the interests of the Corporation’s shareowners.

 

Section 2: Definitions

 

As used in the Plan, the following terms shall have the respective meanings
specified below.

 

  a. “Award” means an award granted pursuant to Section 4.

 

  b. “Award Agreement” means a document described in Section 6 setting forth the
terms and conditions applicable to an Award granted to a Participant.

 

  c. “Board of Directors” means the Board of Directors of the Corporation, as it
may be comprised from time to time.

 

  d. “Change of Control” means any of the following:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Corporation (the “Outstanding Collins Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Collins Voting
Securities”); provided, however, that for purposes of this subparagraph (i), the
following acquisitions shall not constitute a Change of Control: (w) any
acquisition directly from the Corporation, (x) any acquisition by the
Corporation, (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation, Rockwell International Corporation
(“Rockwell”) or any

 

1



--------------------------------------------------------------------------------

corporation controlled by the Corporation or Rockwell or (z) any acquisition
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this Section 2(d); or

 

  (ii) Individuals who, as of the date of the pro rata distribution of all the
outstanding Stock by Rockwell to its shareowners (the “Collins Distribution
Date”), constitute the Board of Directors (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors; provided,
however, that any individual becoming a director subsequent to that date whose
election, or nomination for election by the Corporation’s shareowners, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors; or

 

  (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
or the acquisition of assets of another entity (a “Corporate Transaction”), in
each case, unless, following such Corporate Transaction, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Collins Common Stock and Outstanding
Collins Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Collins Common Stock and Outstanding
Collins Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of the Corporation, of Rockwell or of
such corporation resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Corporate
Transaction or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Corporate Transaction and (C) at least a majority

 

2



--------------------------------------------------------------------------------

of the members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Corporate Transaction; or

 

  (iv) Approval by the Corporation’s shareowners of a complete liquidation or
dissolution of the Corporation.

 

  e. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

  f. “Committee” means the Compensation and Management Development Committee of
the Board of Directors, as it may be comprised from time to time.

 

  g. “Corporation” means Rockwell Collins, Inc. and any successor thereto.

 

  h. “Covered Employee” means a covered employee within the meaning of Code
Section 162(m)(3).

 

  i. “Dividend Equivalent” means an amount equal to the amount of cash dividends
payable with respect to a share of Stock after the date specified in an Award
Agreement with respect to an Award settled in Stock or an Award of Restricted
Stock.

 

  j. “Employee” means an individual who is an employee or a leased employee of,
or a consultant to, the Corporation or a Subsidiary, but excludes members of the
Board of Directors, other than the non-executive Chairman of the Board of
Directors (who shall be deemed an Employee), who are not also employees of the
Corporation or a Subsidiary.

 

  k. “Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, as it may be amended from time to time.

 

  l. “Executive Officer” means an Employee who is an executive officer of the
Corporation as defined in Rule 3b-7 under the Exchange Act as it may be amended
from time to time.

 

  m. “Fair Market Value” means the closing sale price of the Stock as reported
in the New York Stock Exchange—Composite Transactions (or if the Stock is not
then traded on the New York Stock Exchange, the closing sale price of the Stock
on the stock exchange or over-the-counter market on which the Stock is
principally trading on the relevant date) on the date of a determination (or on
the next preceding day the Stock was traded if it was not traded on the date of
a determination).

 

  n. “Incentive Stock Option” means an Option (or an option to purchase Stock
granted pursuant to any other plan of the Corporation or a Subsidiary) intended
to comply with Code Section 422.

 

3



--------------------------------------------------------------------------------

  o. “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

  p. “Option” means an option to purchase Stock granted pursuant to
Section 4(a).

 

  q. “Participant” means any Employee who has been granted an Award.

 

  r. “Performance Goal” means the level of performance, whether absolute or
relative to a peer group or index, established by the Committee as the
performance goal with respect to a Performance Measure. Performance Goals may
vary from Performance Period to Performance Period and from Participant to
Participant and may be established on a stand-alone basis, in tandem or in the
alternative.

 

  s. “Performance Formula” means, for a Performance Period, one or more
objective formulas or standards established by the Committee for purposes of
determining whether or the extent to which an Award has been earned based on the
level of performance attained with respect to one or more Performance Goals.
Performance Formulas may vary from Performance Period to Performance Period and
from Participant to Participant and may be established on a stand-alone basis,
in tandem or in the alternative.

 

  t. “Performance Measure” means one or more of the following selected by the
Committee to measure the performance of the Corporation, a business unit (which
may but need not be a Subsidiary) of the Corporation or both for a Performance
Period: basic or diluted earnings per share; revenue; sales; operating income;
earnings before or after interest, taxes, depreciation or amortization; return
on capital; return on invested capital; return on equity; return on assets;
return on net assets; cash flow; operating cash flow; free cash flow (operating
cash flow plus proceeds from property dispositions less capital expenditures);
working capital; stock price and total shareowner return. Each such measure, to
the extent applicable, shall be determined in accordance with generally accepted
accounting principles as consistently applied by the Corporation and, if so
determined by the Committee at the time the Award is granted and to the extent
permitted under Code Section 162(m), adjusted to omit the effects of
extraordinary items, gain or loss on the disposal of a business segment, unusual
or infrequently occurring events and transactions and cumulative effects of
changes in accounting principles. Performance Measures may vary from Performance
Period to Performance Period and from Participant to Participant and may be
established on a stand-alone basis, in tandem or in the alternative.

 

  u. “Performance Period” means one or more periods of time (of not less than
one fiscal year of the Corporation), as the Committee may designate, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s rights in respect of an Award.

 

4



--------------------------------------------------------------------------------

  v. “Plan” means this 2001 Long-Term Incentives Plan as adopted by the
Corporation and in effect from time to time.

 

  w. “SAR” means a stock appreciation right granted pursuant to Section 4(b).

 

  x. “Stock” means shares of Common Stock, par value $.01 per share, of the
Corporation or any security of the Corporation issued in substitution, exchange
or lieu thereof.

 

  y. “Subsidiary” means (i) any corporation or other entity in which the
Corporation, directly or indirectly, controls 50% or more of the total combined
voting power of such corporation or other entity and (ii) any corporation or
other entity in which the Corporation has a significant equity interest and
which the Committee has determined to be considered a Subsidiary for purposes of
the Plan.

 

Section 3: Eligibility

 

The Committee may grant one or more Awards to any Employee designated by it to
receive an Award.

 

Section 4: Awards

 

The Committee may grant any one or more of the following types of Awards, and
any such Award may be granted by itself, together with another Award that is
linked and alternative to the Award with which it is granted or together with
another Award that is independent of the Award with which it is granted:

 

  a. Options. An Option is an option to purchase a specific number of shares of
Stock exercisable at such time or times and subject to such terms and conditions
as the Committee may determine consistent with the provisions of the Plan,
including the following:

 

  (i) The exercise price of an Option shall not be less than 100% of the Fair
Market Value of the Stock on the date the Option is granted, and no Option may
be exercisable more than 10 years after the date the Option is granted.

 

  (ii) The exercise price of an Option shall be paid in cash or, at the
discretion of the Committee, in Stock or in a combination of cash and Stock. Any
Stock accepted in payment of the exercise price of an Option shall be valued at
its Fair Market Value on the date of exercise.

 

  (iii) No fractional shares of Stock will be issued or accepted. The Committee
may impose such other conditions, restrictions and contingencies with respect to
shares of Stock delivered pursuant to the exercise of an Option as it deems
desirable.

 

  (iv) Incentive Stock Options shall be subject to the following additional
provisions:

 

  A. No grant of Incentive Stock Options to any one Employee shall cover a
number of shares of Stock whose aggregate Fair Market Value (determined on the
date the Option is granted), together with the aggregate Fair Market Value
(determined on the respective date of grant of any Incentive Stock Option) of
the shares of Stock covered by any Incentive Stock Options which have been
previously granted under the Plan or any other plan of the Corporation or any
Subsidiary and which are exercisable for the first time during the same calendar
year, exceeds $100,000 (or such other amount as may be fixed as the maximum
amount permitted by Code Section 422(d)).

 

5



--------------------------------------------------------------------------------

  B. No Incentive Stock Option may be granted under the Plan after June 1, 2011.

 

  C. No Incentive Stock Option may be granted to an Employee who on the date of
grant is not an employee of the Corporation or a corporation that is a
subsidiary of the Corporation within the meaning of Code Section 424(f).

 

  b. Stock Appreciation Rights (SARs). A SAR is the right to receive a payment
measured by the increase in the Fair Market Value of a specified number of
shares of Stock from the date of grant of the SAR to the date on which the
Participant exercises the SAR. SARs may be (i) freestanding SARs or (ii) tandem
SARs granted in conjunction with an Option, either at the time of grant of the
Option or at a later date, and exercisable at the Participant’s election instead
of all or any part of the related Option. The payment to which the Participant
is entitled on exercise of a SAR may be in cash, in Stock valued at Fair Market
Value on the date of exercise or partly in cash and partly in Stock, as the
Committee may determine.

 

  c. Restricted Stock. Restricted Stock is Stock that is issued to a Participant
subject to restrictions on transfer and such other restrictions on incidents of
ownership as the Committee may determine, which restrictions shall lapse at such
time or times, or upon the occurrence of such event or events, including but not
limited to the achievement of one or more specific goals with respect to
performance of the Corporation, a business unit (which may but need not be a
Subsidiary) of the Corporation or that Participant over a specified period of
time as the Committee may determine. Subject to the specified restrictions, the
Participant as owner of those shares of Restricted Stock shall have the rights
of the holder thereof, except that the Committee may provide at the time of the
Award that any dividends or other distributions paid with respect to that Stock
while subject to those restrictions shall be accumulated, with or without
interest, or reinvested in Stock and held subject to the same restrictions as
the Restricted Stock and such other terms and conditions as the Committee shall
determine. Shares of Restricted

 

6



--------------------------------------------------------------------------------

Stock shall be registered in the name of the Participant and, at the
Corporation’s sole discretion, shall be held in book entry form subject to the
Corporation’s instructions or shall be evidenced by a certificate, which shall
bear an appropriate restrictive legend, shall be subject to appropriate
stop-transfer orders and shall be held in custody by the Corporation until the
restrictions on those shares of Restricted Stock lapse.

 

  d. Performance Units. A Performance Unit is an Award denominated in cash, the
amount of which may be based on the achievement of one or more specific goals
with respect to performance of the Corporation, a business unit (which may but
need not be a Subsidiary) of the Corporation or the Participant to whom the
Performance Units are granted over a specified period of time. The maximum
amount of compensation that may be paid to any one Participant with respect to
Performance Units for any one Performance Period shall be $5 million. The payout
of Performance Units may be in cash, in Stock, valued at Fair Market Value on
the payout date (or at the sole discretion of the Committee, the day immediately
preceding that date), or partly in cash and partly in Stock, as the Committee
may determine.

 

  e. Performance Shares. A Performance Share is an Award denominated in Stock,
the amount of which may be based on the achievement of one or more specific
goals with respect to performance of the Corporation, a business unit (which may
but need not be a Subsidiary) of the Corporation or the Participant to whom the
Performance Shares are granted over a specified period of time. The payout of
Performance Shares shall be made in Stock, in accordance with the terms and
conditions specified by the Committee; provided, however, that the Committee may
in whole or in part, in its discretion, make a cash payment equal to the Fair
Market Value of Stock otherwise required to be issued to a participant pursuant
to an Award of Performance Shares.

 

  f. Performance Compensation Awards.

 

  (i) The Committee may, at the time of grant of an Award (other than an Option
or SAR) designate such Award as a Performance Compensation Award in order that
such Award constitute qualified performance-based compensation under Code
Section 162(m); provided, however, that no Performance Compensation Award may be
granted to an Employee who on the date of grant is a leased employee of, or a
consultant to, the Corporation or a Subsidiary. With respect to each such
Performance Compensation Award, the Committee shall (on or before the 90th day
of the applicable Performance Period or such other period as may be required by
Code Section 162 (m)), establish, in writing, a Performance Period, Performance
Measure(s), Performance Goal(s) and Performance Formula(s). Once established for
a Performance Period, such items shall not be amended or otherwise modified if
and to the extent such amendment or

 

7



--------------------------------------------------------------------------------

modification would cause the compensation payable pursuant to the Award to fail
to constitute qualified performance-based compensation under Code
Section 162(m).

 

  (ii) A Participant shall be eligible to receive payment in respect of a
Performance Compensation Award only to the extent that the Performance Goal(s)
for that Award are achieved and the Performance Formula as applied against such
Performance Goal(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period. As soon as practicable after
the close of each Performance Period, the Committee shall review and determine
whether, and to what extent, the Performance Goal(s) for the Performance Period
have been achieved and, if so, determine the amount of the Performance
Compensation Award earned by the Participant for such Performance Period based
upon such Participant’s Performance Formula. The Committee shall then determine
the actual amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may in its sole discretion decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance. The maximum Performance Compensation Award for any one
Participant for any one Performance Period shall be determined in accordance
with Sections 4(d) and 5(b), as applicable.

 

  g. Deferrals. The Committee may require or permit Participants to defer the
issuance or vesting of shares of Stock or the settlement of Awards under such
rules and procedures as it may establish under the Plan. The Committee may also
provide that deferred settlements include the payment of, or crediting of
interest on, the deferral amounts or the payment or crediting of Dividend
Equivalents on deferred settlements in shares of Stock. Notwithstanding the
foregoing, no deferral will be permitted if it will result in the Plan becoming
an “employee pension benefit plan” under Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is not otherwise exempt
under Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

Section 5: Stock Available under Plan

 

  a. Subject to the adjustment provisions of Section 9, the number of shares of
Stock which may be delivered upon exercise of Options or upon grant or in
payment of other Awards under the Plan shall not exceed 14 million, and the
number of those shares which may be delivered upon grant or in payment of all
Awards other than Options and SARs shall not exceed 12 million. In addition,
(i) no more than 1 million shares of Stock shall be granted in the form of
Restricted Stock or Performance Shares; and (ii) SARs shall be granted with
respect to no more than 100,000 shares of Stock. For purposes of applying the
limitations provided in this Section 5(a), all shares of Stock with respect to
the unexercised, undistributed or unearned portion of any terminated or
forfeited Award shall be available for further Awards.

 

8



--------------------------------------------------------------------------------

  b. Subject to the adjustment provisions of Section 9, no single Participant
shall receive, in any fiscal year of the Corporation, Awards in the form of
(i) Options with respect to more than that number of shares of Stock determined
by subtracting from 2,500,000 the number of shares of Stock with respect to
which Options or options to purchase Stock under any other plan or program of
the Corporation or a Subsidiary have been granted to such Participant during the
immediately preceding four fiscal years of the Corporation; and (ii) Restricted
Stock or Performance Shares for more than that number of shares of Stock
determined by subtracting from 250,000 the number of shares of Stock granted as
Restricted Stock or Performance Shares or as restricted stock or performance
shares under any other plan or program of the Corporation or a Subsidiary to
such Participant during the immediately preceding four fiscal years of the
Corporation.

 

  c. The Stock that may be delivered on grant, exercise or settlement of an
Award under the Plan may be reacquired shares held in treasury or authorized but
unissued shares.

 

Section 6: Award Agreements

 

Each Award under the Plan shall be evidenced by an Award Agreement. Each Award
Agreement shall set forth the terms and conditions applicable to the Award,
including but not limited to provisions for (i) the time at which the Award
becomes exercisable or otherwise vests; (ii) the treatment of the Award in the
event of the termination of a Participant’s status as an Employee; and (iii) any
special provisions applicable in the event of an occurrence of a Change in
Control, as determined by the Committee consistent with the provisions of the
Plan.

 

Section 7: Amendment and Termination

 

The Board of Directors may at any time amend, suspend or terminate the Plan, in
whole or in part; provided, however, that no such action shall be effective
without the approval of the shareowners of the Corporation to the extent that
such approval is necessary to comply with any tax or regulatory requirement
applicable to the Plan; and provided, further, that subject to Section 9, no
such action shall impair the rights of any holder of an Award without the
holder’s consent. The Committee may, subject to the Plan, at any time alter or
amend any or all Award Agreements to the extent permitted by applicable law;
provided, however, that subject to Section 9, no such alteration or amendment
shall impair the rights of any holder of an Award without the holder’s consent.
Notwithstanding the foregoing, neither the Board of Directors nor the Committee
shall (except pursuant to Section 9) amend the Plan or any Award Agreement to
increase the number of shares of Stock available for Awards as set forth in
Section 5 or to reprice any Option or SAR whose exercise price is above the then
Fair Market Value of the Stock subject to the Award, whether by decreasing the
exercise price, canceling the Award and granting a substitute Award, or
otherwise.

 

9



--------------------------------------------------------------------------------

Section 8: Administration

 

  a. The Plan and all Awards shall be administered by the Committee. The members
of the Committee shall be designated by the Board of Directors from among its
members who are not eligible for Awards under the Plan.

 

  b. Any member of the Committee who, at the time of any proposed grant of one
or more Awards, is not both an “outside director” as defined for purposes of
Code Section 162(m) and a “Non-Employee Director” as defined in Rule
16b-3(b)(3)(i) under the Exchange Act (or any successor provision) shall abstain
from and take no part in the Committee’s action on the proposed grant.

 

  c. The Committee shall have full and complete authority, in its sole and
absolute discretion, (i) to exercise all of the powers granted to it under the
Plan, (ii) to construe, interpret and implement the Plan and any related
document, (iii) to prescribe, amend and rescind rules relating to the Plan,
(iv) to make all determinations necessary or advisable in administering the
Plan, and (v) to correct any defect, supply any omission and reconcile any
inconsistency in the Plan. The actions and determinations of the Committee on
all matters relating to the Plan and any Awards will be final and conclusive.
The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among Employees who receive, or who are eligible to
receive, Awards under the Plan, whether or not such persons are similarly
situated.

 

  d. The Committee and others to whom the Committee has delegated such duties
shall keep a record of all their proceedings and actions and shall maintain all
such books of account, records and other data as shall be necessary for the
proper administration of the Plan.

 

  e. The Corporation shall pay all reasonable expenses of administering the
Plan, including but not limited to the payment of professional fees.

 

  f. It is the intent of the Corporation that the Plan and Awards hereunder
satisfy, and be interpreted in a manner that satisfy, (i) in the case of
Participants who are or may be Executive Officers, the applicable requirements
of Rule 16b-3 under the Exchange Act, so that such persons will be entitled to
the benefits of Rule 16b-3, or other exemptive rules under Section 16 of the
Exchange Act, and will not be subjected to avoidable liability under
Section 16(b) of the Exchange Act; and (ii) in the case of Performance
Compensation Awards to Covered Employees, the applicable requirements of Code
Section 162(m). If any provision of this Plan or of any Award Agreement would
otherwise frustrate or conflict with the intent expressed in this Section 8(f),
that provision to the extent possible shall be interpreted and deemed amended so
as to avoid such conflict. To the extent of any remaining irreconcilable
conflict with such intent, such provision shall be deemed void as to Executive
Officers or Covered Employees, as applicable.

 

10



--------------------------------------------------------------------------------

  g. The Committee may appoint such accountants, counsel, and other experts as
it deems necessary or desirable in connection with the administration of the
Plan.

 

  h. The Committee may delegate, and revoke the delegation of, all or any
portion of its authority and powers under the Plan to the Chief Executive
Officer of the Corporation, except that the Committee may not delegate any
discretionary authority with respect to substantive decisions or functions
regarding the Plan or Awards to the extent inconsistent with the intent
expressed in Section 8(f) or to the extent prohibited by applicable law.

 

Section 9: Adjustment Provisions

 

  a. In the event of any change in or affecting the outstanding shares of Stock
by reason of a stock dividend or split, merger or consolidation (whether or not
the Corporation is a surviving corporation), recapitalization, reorganization,
combination or exchange of shares or other similar corporate changes or an
extraordinary dividend in cash, securities or other property, the Board of
Directors shall make or take such amendments to the Plan and outstanding Awards
and Award Agreements and such adjustments and actions thereunder as it deems
appropriate, in its sole discretion, under the circumstances. Such amendments,
adjustments and actions may include, but are not limited to, changes in the
number of shares of Stock then remaining subject to the Plan, and the maximum
number of shares that may be granted or delivered to any single Participant
pursuant to the Plan, including those that are then covered by outstanding
Awards, or accelerating the vesting of outstanding Awards.

 

  b. The existence of the Plan and the Awards granted hereunder shall not affect
or restrict in any way the right or power of the Board of Directors or the
shareowners of the Corporation to make or authorize any adjustment,
recapitalization, reorganization or other change in the capital structure of its
business, any merger or consolidation of the Corporation, any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Stock
or the rights thereof, the dissolution or liquidation of the Corporation or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding.

 

Section 10: Miscellaneous

 

  a. Nonassignability. Except as otherwise provided by the Committee, no Award
shall be assignable or transferable except by will or by the laws of descent and
distribution.

 

  b. Other Payments or Awards. Nothing contained in the Plan shall be deemed in
any way to limit or restrict the Corporation or a Subsidiary from making any
award or payment to any person under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.

 

11



--------------------------------------------------------------------------------

  c. Payments to Other Persons. If payments are legally required to be made to
any person other than the person to whom any amount is made available under the
Plan, payments shall be made accordingly. Any such payment shall be a complete
discharge of the liability hereunder.

 

  d. Unfunded Plan. The Plan shall be unfunded. No provision of the Plan or any
Award Agreement shall require the Corporation or a Subsidiary, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Corporation or a Subsidiary maintain
separate bank accounts, books, records or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Corporation or a Subsidiary, except that insofar as they may
have become entitled to payment of additional compensation by performance of
services, they shall have the same rights as other employees under generally
applicable law.

 

  e. Limits of Liability. Any liability of the Corporation or a Subsidiary to
any Participant with respect to an Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement. Neither the Corporation
or its Subsidiaries, nor any member of the Board of Directors or of the
Committee, nor any other person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability to any party for any action taken, or not
taken, in good faith under the Plan.

 

  f. Rights of Employees. Status as an eligible Employee shall not be construed
as a commitment that any Award shall be made under the Plan to such eligible
Employee or to eligible Employees generally. Nothing contained in the Plan or in
any Award Agreement shall confer upon any Employee or Participant any right to
continue in the employ or other service of the Corporation or a Subsidiary or
constitute any contract or limit in any way the right of the Corporation or a
Subsidiary to change such person’s compensation or other benefits or to
terminate the employment or other service of such person with or without cause.
A transfer of an Employee from the Corporation to a Subsidiary, or vice versa,
or from one Subsidiary to another, and a leave of absence, duly authorized by
the Corporation, shall not be deemed a termination of employment or other
service.

 

  g. Rights as a Shareowner. A Participant shall have no rights as a shareowner
with respect to any Stock covered by an Award until the date the Participant
becomes the holder of record thereof. Except as provided in Section 9, no
adjustment shall be made for dividends or other rights, unless the Award
Agreement specifically requires such adjustment.

 

12



--------------------------------------------------------------------------------

  h. Withholding. Applicable taxes, to the extent required by law, shall be
withheld in respect of all Awards. A Participant may satisfy the withholding
obligation by paying the amount of any taxes in cash or, with the approval of
the Committee, shares of Stock may be delivered to the Corporation or deducted
from the payment to satisfy the obligation in full or in part. The amount of the
withholding and the number of shares of Stock to be paid or deducted in
satisfaction of the withholding requirement shall be determined by the Committee
with reference to the Fair Market Value of the Stock when the withholding is
required to be made; provided, however, that the amount of withholding to be
paid in respect of Options exercised through the cashless method in which shares
of Stock for which the Options are exercised are immediately sold may be
determined by reference to the price at which said shares are sold. The
Corporation shall have no obligation to deliver any Stock pursuant to the grant
or settlement of any Award until it has been reimbursed for all required
withholding taxes.

 

  i. Section Headings. The section headings contained herein are for the purpose
of convenience only, and in the event of any conflict, the text of the Plan,
rather than the section headings, shall control.

 

  j. Construction. In interpreting the Plan, the masculine gender shall include
the feminine, the neuter gender shall include the masculine or feminine, and the
singular shall include the plural unless the context clearly indicates
otherwise. Any reference to a statutory provision or a rule under a statute
shall be deemed a reference to that provision or any successor provision unless
the context clearly indicates otherwise.

 

  k. Invalidity. If any term or provision contained herein or in any Award
Agreement shall to any extent be invalid or unenforceable, such term or
provision will be reformed so that it is valid, and such invalidity or
unenforceability shall not affect any other provision or part thereof.

 

  l. Applicable Law. The Plan, the Award Agreements and all actions taken
hereunder or thereunder shall be governed by, and construed in accordance with,
the laws of the State of Delaware without regard to the conflict of law
principles thereof.

 

  m. Compliance with Laws. Notwithstanding anything contained herein or in any
Award Agreement to the contrary, the Corporation shall not be required to sell,
issue or deliver shares of Stock hereunder or thereunder if the sale, issuance
or delivery thereof would constitute a violation by the Participant or the
Corporation of any provisions of any law or regulation of any governmental
authority or any national securities exchange; and as a condition of any sale or
issuance the Corporation may require such agreements or undertakings, if any, as
the Corporation may deem necessary or advisable to assure compliance with any
such law or regulation.

 

  n. Supplementary Plans. The Committee may authorize Supplementary Plans
applicable to Employees subject to the tax

 

13



--------------------------------------------------------------------------------

laws of one or more countries other than the United States and providing for the
grant of Non-Qualified Stock Options, SARs or Restricted Stock to such Employees
on terms and conditions, consistent with the Plan, determined by the Committee
which may differ from the terms and conditions of other Awards in those forms
pursuant to the Plan for the purpose of complying with the conditions for
qualification of Awards for favorable treatment under foreign tax laws.
Notwithstanding any other provision hereof, Options granted under any
Supplementary Plan shall include provisions that conform with Sections 4(a)(i),
(ii) and (iii); SARs granted under any Supplementary Plan shall include
provisions that conform with Section 4(b); and Restricted Stock granted under
any Supplementary Plan shall include provisions that conform with Section 4(c).

 

  o. Effective Date and Term. The Plan was adopted by the Board of Directors and
shall be submitted to the sole shareowner of the Corporation, and if approved,
shall be effective as of the Collins Distribution Date. The Plan also shall be
submitted to the shareowners of the Corporation for approval at the first Annual
Meeting of Shareowners to be held in 2002, and no Award may be granted, and no
Performance Unit may be paid under the Plan after the date of that meeting
unless such shareowner approval is obtained. If such shareowner approval is not
obtained, the rights of any holder of an outstanding Award shall continue in
force and effect after termination of the Plan, except as they may lapse or be
terminated pursuant to the terms of the Plan or by their own terms and
conditions. The Plan shall remain in effect until all Awards under the Plan have
been exercised or terminated under the terms of the Plan and applicable Award
Agreements; provided, however, that Awards under the Plan may be granted only
within ten (10) years from the effective date of the Plan.

 

14